Order entered February 4, 2015.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, ET AL., Appellants

                                               V.

                             HERRING BANK, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-15858

                                            ORDER
       Before the Court is appellee, Herring Bank’s January 30, 2015, motion to extend deadline

for filing appellee’s brief. We GRANT the motion and ORDER appellee, Herring Bank, to file

its brief no later than February 4, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE